52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Richard HAREN, Appellant.
No. 94-1282
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 10, 1995Filed:  Apr. 25, 1995

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard Haren appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record and the parties' briefs, we affirm for the reasons stated in the magistrate judge's thorough and well-reasoned report and recommendation, which was adopted by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendation of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas